Citation Nr: 9912897	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-17 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  He died in June 1972.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The veteran died of a cardiopulmonary arrest due to 
metastatic cancer of the bladder.

2.  At the time of death, the veteran was service connected 
for a dental disability.

3.  The underlying cause of the veteran's death, bladder 
cancer, first manifested many years post service, is not 
shown to have been related thereto.

4.  No competent medical evidence links the veteran's cause 
of death to the use of tobacco in service or to nicotine 
dependency developed in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant believes that the veteran's death was a 
consequence of nicotine dependence that began during his 
period of active service.  A claimant of DIC benefits is 
entitled to service connection for cause of death if a 
service-connected or compensable disability caused, hastened, 
or substantially and materially contributed to the death.  
38 U.S.C.A. § 1310(b) (West 1991).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 C.F.R. § 3.312 (1998).

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990).  Service connection may be granted for 
disability incurred in or aggravated during active duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Certain diseases are presumed to have been incurred in 
service if manifested to a degree of ten percent within a 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

The veteran died on June [redacted], 1972.  The Certificate 
of Death lists the cause of death as cardiopulmonary arrest 
due to metastatic carcinoma of the bladder.  At the time of 
his death, the veteran was service-connected only a dental 
disability.  Service medical records do not reflect whether 
the veteran used tobacco, nor do they show indications for or 
treatment of nicotine dependency or cancer.

Private medical records from April 1970 reflect that the 
veteran underwent a cystoscopy and biopsy of a bladder tumor.  
At that time, he was diagnosed with Grade II carcinoma and 
multiple bladder tumors.  A few weeks later, he underwent a 
total cysto-prostate-vesiculectomy, ileo-conduit formation, 
bilateral ureteral ileostomy and appendectomy.  In May 1970, 
the diagnosis progressed to Grade IV transitional cell 
carcinoma, urinary bladder with squamous keratinization of 
tumor and muscular infiltration.  In April 1971, the veteran 
underwent another total cysto-prostate vesiculectomy and 
bilateral ureteral ileostomy.

In the Nicotine Dependence Questionnaire submitted by the 
appellant in March 1998, she stated that the veteran started 
to use tobacco in approximately April of 1926.  He continued 
to use tobacco until 1970, at which time, he was smoking the 
equivalent of one pack of cigarettes per day.

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if  the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration. 

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and 
Reform Act of 1998" into law as Public Law No. 105-206.  
This law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  112 Stat. 685, 865-66 
(1998) (to be codified at 38 U.S.C.A. § 1103).  However, this 
new section applies only to claims filed after June 9, 1998.  
As the appellant in the present case filed her claim in 
January 1998, the statutory change will not affect the 
disposition of this appeal.

After a review of the evidence, the Board accepts the 
appellant's contention that the veteran used tobacco while on 
active duty.  However, the appellant has not provided any 
competent medical evidence relating the veteran's bladder 
cancer to his use of tobacco during service.  The Board 
observes that the medical evidence of record establishes that 
the veteran was diagnosed with bladder cancer in 1970, well 
over two decades after his separation from service.  However, 
it does not relate the veteran's bladder cancer to the use of 
tobacco.  Therefore, service connection on a direct basis is 
not warranted.

Furthermore, the appellant has not established that the 
veteran became nicotine dependent during his period of active 
service, and that this dependency was the proximate cause of 
death.  The appellant reported that the veteran continued to 
smoke cigarettes for the 25 years between his discharge from 
service and the time of his diagnosis.  The appellant also 
stated that the veteran began to use tobacco in 1926, many 
years before his entry into active service.  Furthermore, the 
veteran apparently was never diagnosed with nicotine 
dependency.  Accordingly, service connection on a secondary 
basis is not warranted.

The Board cannot rely solely on the appellant's own 
statements to establish a medical nexus because such evidence 
cannot be established by lay testimony.  Brewer v. West, 11 
Vet.App. 228, 234 (1998); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Therefore, the record fails to show that a 
service-connected disability caused, hastened, or 
substantially and materially contributed to the veteran's 
death.  There being no competent medical evidence linking the 
veteran's cause of death to his period of active service, the 
appellant's claim must be denied as not well grounded.

The appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist her 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the appellant of the elements necessary 
to well ground her claim, and an explanation as to why her 
current attempt fails.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

